Citation Nr: 1135935	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-07 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code for the appellant, beyond her 26th birthday.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from January August 1968 to April 1971.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the appellant's request for DEA benefits under Chapter 35.  The case is otherwise within the jurisdiction of the Philadelphia, Pennsylvania RO.


FINDINGS OF FACT

1. In a July 2004 rating decision, the RO granted the Veteran basic eligibility to DEA benefits, from August 2003, based on permanent and total disability. 

2. In August 2004, the appellant, who is the Veteran's daughter, filed a claim for DEA benefits under Chapter 35.

3. The appellant was born in October 1976.

4. The appellant reached her 26th birthday in October 2002, prior to the effective date of the finding of permanent total disability for the Veteran.


CONCLUSION OF LAW

The eligibility criteria for DEA benefits under Chapter 35, Title 38, United States Code, for the appellant beyond her 26th birthday have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Because the application of the law to the facts of this case is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  The Board also notes that it does not appear that the provisions of the VCAA apply to claims for educational benefits under Chapter 35.  See e.g. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any case, the appellant was given appropriate notice of the decision in her case and has had ample opportunity to respond and to submit argument and/or evidence.

II.  Analysis

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  

Eligibility for Chapter 35 benefits further requires that the appellant must not reach her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  After the appellant filed her claim for DEA benefits, the regulations pertaining to the periods of eligibility for DEA benefits for an eligible child were amended, effective May 28, 2008.  See 73 Fed. Reg. 30,486- 30,492 (2008).   Thus, the Board may apply either the initial or revised criteria to the appellant's claim, whichever is more favorable to her.  
Both the prior and revised version of 38 C.F.R. § 21.3041 provide that the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  38 C.F.R. § 21.3041(a) (2010); 38 C.F.R. § 21.3041(a) (2007).  Under the prior regulation, the basic ending date for educational assistance was the date of the child's 26th birthday.  38 C.F.R. § 21.3041(c) (2007).  Under the revised regulation, the period of eligibility generally ends on the earlier of the date of the child's 26th birthday or the date the Veteran is no longer permanently and totally disabled.  38 C.F.R. § 21.3041(a) (2010).  Under the prior version of 38 C.F.R. § 21.3041, the beginning date for eligibility for benefits could be tolled if the effective date of the finding of permanent and total disability was prior to the child's 18th birthday, but the Veteran did not receive notice of this rating until after the child became 18.  38 C.F.R. § 21.3041(b)(2)(i) (2007).  Also, the beginning date could be extended if the permanent and total disability rating was assigned after the child reached 18, but before the child turned 26.  38 C.F.R. § 21.3041(b)(2)(ii) (2007).

Under the prior regulation, the ending date for eligibility for educational assistance could be modified for up to eight years beyond a qualifying event, but in no case beyond the date the child reached age 31.  In order to modify the ending date, however, the qualifying event had to occur between the time the child reached age 18 and when the child reached age 26, and not thereafter.  See 38 C.F.R. § 21.3041(d) (2007).

Under the revised regulation, if the effective date of the permanent and total rating is before the child's 18th birthday, and the date of notification to the Veteran occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility. If the child elects a beginning date that is before his or her 18th birthday, the period of eligibility ends the earlier of the date that the Veteran is no longer rated permanently and totally disabled, or the date of the child's 26th birthday.  If the child elects a beginning date after his or her 18th birthday, the period of eligibility ends the earlier of the date the Veteran is no longer rated permanently and totally disabled or 8 years after the beginning date the child elects. 38 C.F.R. § 21.3041(a)(2)(i) (2010).   

If the effective date of the permanent and total rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  The period of eligibility ends the earlier of the date the Veteran is no longer rated permanently and totally disabled, or 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(ii) (2010).

In the instant case, the appellant is the daughter of the Veteran.  She was born in October 1976.  In a July 2004 rating decision, basic eligibility for DEA benefits for the Veteran's eligible dependents was established effective August 2003, based on a finding that the Veteran currently had a total service-connected disability, permanent in nature.  This was said to be the day after the Veteran's last day of employment.  Soon after that eligibility for DEA benefits was established for a younger sibling of the appellant.

In August 2004, at the age of 27, the appellant filed a claim for eligibility for DEA benefits, noting that she was attending La Salle University.  In an October 2004 decision, the RO denied eligibility for DEA benefits, noting that the record showed that the appellant had reached age 26 in October 2002 and that the Veteran was not rated as totally and permanently disabled until after that date.

In an August 2005 notice of disagreement, the appellant indicated that she initially attended community college and graduated with an Associate degree in Early Childhood Education in May 1997.  At that time, she knew that she would need to further her education but she did not have the money to continue so she began working.  The Veteran was not able to help her financially because besides her and her sister, he had four younger children to support and was out of work often due to suffering from posttraumatic stress disorder (PTSD).

The appellant indicated that in the fall of 2002, when she was 25, she started college at La Salle, University and had been attending the school ever since.  Thus, she contended that as she had started college in the same year that the Veteran had been awarded total and permanent disability, she had become eligible for the DEA benefits as she was not yet 26 at that time.  She noted that although she was currently 28, she did not think that her age should hinder her from receiving the same benefits to which her younger brother and sisters were entitled.  She felt that an individual pursuing university studies should be considered a student no matter what their age is.  She also noted that she worked full time and went to school two to three times per week but it was a constant financial struggle. 

As noted above, under the prior and revised versions of the applicable regulation, the ending date for eligibility for DEA benefits is generally either the dependent child's 26th birthday or the date that the Veteran is no longer permanently disabled.  Thus, in the instant case, as the Veteran is still permanently disabled, the general ending date applicable to the appellant would be her 26th birthday.

Also, as noted above, there are some exceptions to the ending date requirement.  However, none of these exceptions apply to a dependent child who is 26 years old or older at the time that the finding of the Veteran's total and permanent disability goes into effect.  Despite the appellant's assertion in her notice of disagreement that the Veteran's permanent and total disability went into effect in August 2002, the record clearly shows that it went into effect in August 2003, after the appellant had turned 26 years old.  Consequently, none of the aforementioned exceptions apply to her.  Accordingly, she is not eligible for DEA benefits.  (The Board notes that while the prior regulation allows for an exception when a "qualifying event" occurs between the appellants 18th and 26th birthday, this provision is referring to events occurring on or after the date the Veteran is found to be totally disabled.  Thus, as the appellant was already over 26 when the Veteran was found to be totally disabled, a "qualifying event" exception cannot be applicable to her.  See 38 C.F.R. § 21.3041(d) (2007)).

The Board sympathizes with the appellant's financial challenges and her strong motivation to further her education.  However, it is bound by the applicable law and regulations.  As this applicable authority does not allow for eligibility for DEA benefits for a child of a Veteran who was already over 26 at the time that the Veteran became totally and permanently disabled, there is no legal basis for granting such benefits to the appellant.  In cases such as this where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for Dependents' Educational Assistance (DEA) benefits beyond the appellant's 26th birthday is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


